IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JEROME FERRIER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4780

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed January 3, 2017.

An appeal from the Circuit Court for Leon County.
Frank E. Sheffield, Judge.

Jerome Ferrier, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Michael McDermott, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., JAY and WINSOR, JJ., CONCUR.